United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF TREASURY, INTERNAL
REVENUE SERVICE, Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-104
Issued: March 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 21, 2013 appellant filed a timely appeal from a July 18, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of duty on May 22, 2013.
FACTUAL HISTORY
Appellant, a 50-year-old contact service representative, filed a Form CA-1 claim for
benefits on June 3, 2013, alleging that she experienced pain in her right arm when an elevator
door closed on her right shoulder on May 22, 2013.
1

5 U.S.C. § 8101 et seq.

By letter dated June 13, 2013, OWCP advised appellant that she needed to submit
additional factual and medical evidence in support of her claim. It stated that she had 30 days to
submit the requested information.
In a report dated July 11, 2013, Dr. Kenneth W. Gillanders, a chiropractor, stated that he
had been treating appellant for a work related injury which occurred on May 22, 2013 when she
was squeezed between the elevator doors in her building on her way to work. He advised that
she was injured when the doors compressed the right shoulder and pinned the right sided midback to the door post. Dr. Gillanders stated that appellant had complaints of mid-back pain, front
right-sided chest pain, neck pain and headaches. He stated that on examination her injury was
consistent with a right rotator cuff sprain/strain, hyperflexion/extension to the cervical spine and
aggravation to an old intervertebral disc herniation to the lower cervical spine. Dr. Gillanders
advised that appellant had a history of lower back pain and that he had been treating her for neck
and lower back pain for several years; he asserted that the lower back and neck became
substantially more symptomatic since the May 22, 2013 work incident.
Dr. Gillander asserted that the neck aggravation caused moderate to severe brachial
neuritis radiating into appellant’s finger tips. He also noted constant pain and numbness to the
lateral right shoulder, with myospasm to the trapezius, pectoralis major with limited range of
motion on flexion, extension, abduction and internal rotation. Dr. Gillander related that he had
placed appellant on weekly updates of temporary total disability since May 22, 2013 and
prescribed home stretching and exercising; he also attempted having her sit at her home
computer, mocking up a similar routine to the work environment to see if she could tolerate desk
work. He stated, however, that the mock up home desk work continued to aggravate her neck,
right shoulder and lower back. Dr. Gillander advised that although this type of injury usually
took four to six weeks to resolve, it had been complicated by the flare up of the disc in her neck.
He recommended that appellant undergo a magnetic resonance imaging [MRI] scan if her injury
was unresolved after 10-12 weeks of active treatment and indicated that he would explore the
possibility of microdiscectomy surgery. Dr. Gillanders also submitted several disability leave
slips from May and June 2013.
By decision dated July 18, 2013, OWCP denied appellant’s claim, finding that she failed to
submit medical evidence in support of her claim that she sustained an injury in the performance
of duty on May 22, 2013.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
2

5 U.S.C. §8101 et seq.

3

Joe Cameron, 42 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

2

compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.5 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
FECA however defines the term physician to include chiropractors only to the extent that
their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation by the
Secretary.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
It is uncontested that appellant experienced pain in her right arm when an elevator closed
on her right shoulder on May 22, 2013. The question of whether an employment incident caused
a personal injury can only be established by probative medical evidence.10 Appellant has not
submitted rationalized, probative medical evidence to establish that the May 22, 2013 employment
incident caused a personal injury and that the work accident would have been competent to cause
the claimed injury.
Appellant submitted the July 11, 2013 report and disability slips from Dr. Gillanders,
who noted continued complaints of mid-back pain, front right-sided chest pain, neck pain, right
4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. §10.5(ee).

7

5 U.S.C. § 8101 (2).
208 (1949).
8

Jay K. Tomokiyo, 51 ECAB 361 (2000); see also Charley V.B. Harley, 2 ECAB

See Joe T. Williams, 44 ECAB 518, 521 (1993).
9

Id.

+10 Carlone, supra note 5.

3

shoulder pain, numbness radiating to the fingertips and headaches. He diagnosed right rotator
cuff sprain/strain, hyperflexion/extension to the cervical spine and aggravation of an old
intervertebral disc herniation to the lower cervical spine. Dr. Gillanders stated that appellant had
a history of lower back pain and that her lower back and neck became substantially more
symptomatic since the May 22, 2013 work incident.
While Dr. Gillander’s report diagnosed a right rotator cuff strain and noted complaints of
right shoulder, right arm, neck, mid-back, and low back pain and numbness, it does not constitute
medical evidence pursuant to Section 8101(2) because he did not provide a diagnosis of
subluxation based on X-ray results.11 Dr. Gillander is therefore not considered a physician under
FECA. The Board thus finds that his July 11, 2013 report did not constitute medical evidence
and therefore did not provide a probative, rationalized medical opinion regarding whether the
May 22, 2013 work incident caused a personal injury.
Appellant failed to provide a rationalized, probative medical opinion from a physician
which addresses or explain how the May 22, 2013 work incident would have been competent to
cause the claimed right arm, right shoulder, neck and middle back conditions. OWCP advised
appellant of the evidence required to establish her claim; however, appellant failed to submit
such evidence. Appellant did not provide a medical opinion which describes or explains the
medical process through which the May 22, 2013 work accident would have caused the claimed
injury. Accordingly, she did not establish that she sustained an injury in the performance of
duty. OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an injury in the performance of duty on May 22, 2013.

11

See 5 U.S.C § 8101(2).

4

ORDER
IT IS HEREBY ORDERED THAT the July 18, 2013 decision of the Office of
Workers’ Compensation Programs be affirmed.

Issued: March 24, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

5

